NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ANTHONY ROLLS,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D17-3440
                                   )
NICOLE ROLLS,                      )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 9, 2018.

Appeal from the Circuit Court for Polk
County; Ellen S. Masters, Judge.

Anthony Rolls, pro se.

No appearance for Appellee.


PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.